
	

114 HR 4477 IH: BRAVE Act of 2016
U.S. House of Representatives
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4477
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2016
			Mr. Clawson of Florida (for himself, Mr. Blum, and Mr. Rooney of Florida) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to require voice mail for certain telephone lines paid for
			 by the Secretary of Veterans Affairs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Be Responsive to all Veterans Expeditiously Act of 2016 or the BRAVE Act of 2016. 2.Voice mail for certain telephone lines paid for by the Secretary of Veterans Affairs (a)In generalSection 705 of title 38, United States Code, is amended—
 (1)in the heading, by striking for medical officers and facility directors; (2)by striking The Secretary and inserting the following:
					
 (a)Telephone service for medical officers and facility directorsThe Secretary; and (3)by adding at the end the following:
					
						(b)Voice mail required
 (1)The primary telephone line for any facility of the Department shall include voice mail. (2)The introductory message of any voice mail under paragraph (1) shall inform the caller of—
 (A)the name of the relevant facility; (B)when the caller may expect a response; and
 (C)another telephone number to call in case of emergency. (c)Performance reviewsIn reviewing the performance of any employee responsible for responding to messages left on voice mail under subsection (b), the Secretary shall consider the timeliness of such responses..
 (b)Clerical amendmentThe table of sections for chapter 7 of title 38, United States Code, is amended by striking the item relating to section 705 and inserting the following:
				
					
						705. Telephone service..
			
